Citation Nr: 1439361	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1982 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted the Veteran's claim for service connection for bilateral hearing loss and assigned a noncompensable rating.  The decision also denied him service connection for a low back disorder.  

He testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in July 2014.  A copy of the transcript is contained in the electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Veteran's claims must be remanded for additional development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

There appears to be outstanding treatment records for the Veteran at the VA Medical Center (VAMC) in Houston, Texas.  These records were considered by the RO in its original rating decision and subsequent Statement of the Case, as well as by the various VA examiners.  However, they are not contained in either the physical or electronic claims file.  As these records concern the treatment of the Veteran's lower back, remand is necessary so they can be added to the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents generated by VA agents or employees).

Additionally, at his hearing, the Veteran indicated that he received private treatment for his back condition immediately after service and through the mid-1990s.  To date, he has not provided those records.  Upon remand, he should be contacted regarding these records and given the opportunity to submit them or their whereabouts.  

Finally, the Veteran testified in July 2014 that his hearing loss had become worse since his most recent VA examination in 2012.  Therefore, he should be scheduled for a current VA audiological examination on remand.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete private treatment records for his low back, dated from December 1985 to present.  This should include any records from "Back Works," any records related to his work-related injury in the 1990s, and any records related to a CT scan showing a slipped disc in 1995.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, including from the Houston VAMC, dated from December 1985 forward.

3. Thereafter, the Veteran should be afforded a VA audiological evaluation.  The claims file must be made available to and reviewed by the examiner.  

Audiological studies should be performed, and the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.

The examiner should provide a complete rationale for all opinions provided.

4.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



